DETAILED ACTION

Allowable Subject Matter
Claims 1-15 and 17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant claims are directed to a multilayer wiring substrate for electronic components comprising a stack of ceramic and resin layers.  Defining features of the claimed product are its combination of a first dense ceramic layer adjoined to a second porous ceramic layer, which enhances the strength of the structure as a whole, and its continuous resin portion, which includes a resin that both forms a wire-containing resin layer and extends into the pores of adjoining second porous ceramic layers. This continuous resin portion advantageously creates a firm, mechanical bond between the ceramic layers that prevents delamination and relaxes stresses due to differences in thermal expansion coefficients between the materials. The current amendments find support throughout the instant specification, particularly as shown in Figure 1, and overcome the previous rejections made under 35 U.S.C. 112(b).  As is consistent with its usage in the instant specification, the term "adjacent" in the recited "one of the at least two second ceramic layers being adjacent the first ceramic layer" is understood to indicate that a second ceramic layer is directly next to/adjoined to the first ceramic layer.  


The most similar prior art of record is presented by Nomiya (US PG Pub. No. 2010/0224396) in view of Mitsuhashi (US PG Pub. No. 2014/0291841).  Although the cited references may render obvious a multilayer substrate including a combination of dense and resin-infiltrated, porous ceramic layers with a conductor-containing resin layer, the prior art resin layer is located on the external surface of the disclosed multilayer substrate rather than extending (internally) between and infiltrating two adjacent porous ceramic layers, as is now claimed.  Without major changes to Nomiya's structure, which are not taught or suggested by the cited references, the claimed structure would not be achieved.  Therefore, the product of the instant claims is allowable because it is neither taught nor rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
/JULIA L. RUMMEL/
Examiner
Art Unit 1784